            Case 4:19-cv-00655-BSM Document 56 Filed 10/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JANICE HARGROVE WARREN                                                                  PLAINTIFF

v.                                    No. 4:19-cv-00655-BSM

CHARLES MCNULTY, et al.                                                             DEFENDANTS


                      MOTION TO STRIKE PLAINTIFF’S SURREPLY

       Defendants, by their attorneys, Bequette, Billingsley & Kees, P.A., for their Motion to

Strike Plaintiff’s Surreply, allege and state:

       1.       Defendants filed their Reply to Plaintiff’s Response to Motion for Summary

Judgment (Dkt. No. 48) on September 25, 2020. This was a timely and proper filing.

       2.       Plaintiff filed a Surreply to Defendants’ Reply to Plaintiff’s Response to Motion

for Summary Judgment on October 2, 2020 (Dkt. No. 53), and then filed a substituted Surreply on

October 5, 2020 (Dkt. No. 54).

       3.       These filings (a Surrepy and a substituted Surreply) by Plaintiff are not proper.

       4.       A Surreply is not authorized under the local rules. See Local Rule 7.2(b). Plaintiff,

as the non-moving party, is authorized to file a Response to Motion for Summary Judgment, which

Plaintiff indeed filed, albeit late and without leave from the Court to file out of time.

       5.       Furthermore, this Court’s Scheduling Order (Dkt. No. 10) expressly states as to the

Motion Deadline, “No surresponse or surreply will be permitted.” (Emphasis added).

       6.       The Local Rules and the Court’s Scheduling Order are unambiguous, yet Plaintiff

proceeded to file an improper pleading without leave to do so.
            Case 4:19-cv-00655-BSM Document 56 Filed 10/05/20 Page 2 of 2




       7.       Even if Plaintiff had sought leave to file a Surreply, it is not necessary, as

Defendants’ Reply did not raise issues outside the record, and indeed only cited to documents and

testimony already in the record, i.e. no new testimony or exhibits were included in the Response.

       8.       Defendants request that the Court strike Plaintiff’s improper Surreply.

       9.       Defendants have not filed with this Motion an accompanying brief, as the argument

is straightforward and simple, but Defendants stand ready to further brief the matter if requested

by the Court.

       WHEREFORE, Defendants respectfully pray that this Court grant their Motion to Strike

Plaintiff’s Surreply; and for all other just and proper relief to which Defendants may be entitled.

                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com

                                              By:       Cody Kees
                                                      Jay Bequette, #87012
                                                      Cody Kees, #2012118

                                              Attorneys for Defendants




                                                 2
